United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2677
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Michael Sottilare,                      *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: January 6, 2012
                                Filed: January 20, 2012
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Michael Sottilare pleaded guilty to receipt of child pornography in violation
of 18 U.S.C. § 2252(a)(2). In his written plea agreement, Sottilare waived his right
to appeal his conviction and sentence, except for claims of ineffective assistance of
counsel, prosecutorial misconduct, and an illegal sentence. The district court1
sentenced him to 210 months in prison and 10 years of supervised release. On appeal,
Sottilare’s counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967). Sottilare has filed a pro se supplemental brief.

      1
      The HONORABLE GREG KAYS, United States District Judge for the
Western District of Missouri.
       After careful review of the record, we enforce the appeal waiver. The plea
agreement and plea hearing transcript show that Sottilare entered the plea and agreed
to the appeal waiver knowingly and voluntarily; the arguments on appeal fall within
the scope of the waiver; and no miscarriage of justice would result from enforcing the
waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc).
To the extent Sottilare’s supplemental brief asserts a claim of ineffective assistance
of counsel, we decline to take up that issue on direct appeal for lack of an adequate
record. See United States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues outside the scope of the waiver.
Accordingly, we grant counsel’s motion to withdraw, and we dismiss this appeal.
                      ______________________________




                                         -2-